In an action pursuant to RPAFL article 15 to compel the determination of claims to certain real property, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), dated February 21, 2002, which denied her motion to stay her eviction from the subject premises and to vacate a judgment of foreclosure and sale of the premises dated February 16, 2000.
Ordered that the order is affirmed, with costs.
The appellant’s arguments regarding the judgment of foreclosure were previously determined in a prior foreclosure action commenced against the appellant and resolved against her and thus are barred by the doctrines of res judicata and collateral estoppel (see O’Brien v City of Syracuse, 54 NY2d 353 [1981]; Matter of Kleiger-Brown v Brown, 306 AD2d 482 [2003]; Mercury Capital Corp. v Shepherds Beach, 305 AD2d 471 [2003]). The motion for a stay and vacatur based on these arguments was providently denied.
The appellant’s remaining contention is without merit. S. Miller, J.P., H. Miller, Crane and Rivera, JJ., concur.